Exhibit 10.39

VIGNETTE CORPORATION 1999 EQUITY INCENTIVE PLAN:

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of Vignette Corporation
(the “Corporation”) on the following terms:

 

Name:    T. Patrick Kelly Employee Id #:    003178 Restricted Stock Award
Details:    Date of Grant:    August 1, 2006 Vesting Commencement:    August 1,
2006 Amount of Restricted Stock Award:    25,000 shares Vesting Schedule:   
Provided that you have continuous Service with the Company or a subsidiary of
the Company from the Grant Date, shares of the Common Stock awarded under this
Restricted Stock Award shall vest according to a three (3) year schedule: 5,000
shares shall vest on August 1, 2007; an additional 5,000 shares shall vest on
August 1, 2008; and the remaining 15,000 shares shall vest on August 1, 2009.

By your signature and the signature of the Corporation’s representative below,
you and the Corporation agree that your right to receive the shares are granted
under and governed by the terms and conditions of the 1999 Equity Incentive Plan
(the “Plan”) and of the Restricted Stock Agreement. The Restricted Stock
Agreement is attached to and made a part of this document.

You further agree that the Corporation may deliver by email all documents
relating to the Plan or this award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Corporation is required to deliver to its security holders (including,
without limitation, annual reports and proxy statements). You also agree that
the Corporation may deliver these documents by posting them on a web site
maintained by the Corporation or by a third party under contract with the
Corporation. If the Corporation posts these documents on a web site, it will
notify you by email.

By your signature below, you agree to remit any withholding taxes due
immediately upon the vesting date. In no event shall you surrender shares of
Common Stock as payment of any tax liability if such action would cause the
Corporation to recognize a compensation expense (or additional compensation
expense) with respect to this restricted stock award for financial reporting
purposes.

 

RECIPIENT:     VIGNETTE CORPORATION /s/ T. Patrick Kelly     By:  

/s/ Bryce Johnson

/s/ T. Patrick Kelly     Title:  

Senior Vice President and General Counsel

Print Name      



--------------------------------------------------------------------------------

VIGNETTE CORPORATION 1999 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    No payment is required for the shares you receive. Vesting
   The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.    No additional shares vest after your
service as an employee, consultant or director of the Corporation or a
subsidiary of the Corporation (“Service”) has terminated for any reason. It is
intended that vesting in the shares is commensurate with a full-time work
schedule. For possible adjustments that may be made by the Corporation, see the
Section below entitled “Leaves of Absence and Part-Time Work.” Shares Restricted
   Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares without the
written consent of the Company, except as provided in this paragraph. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement. Forfeiture    If your Service terminates for any reason, then your
shares will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination. This means that
the Restricted Shares will immediately revert to the Company. You receive no
payment for Restricted Shares that are forfeited.    The Company determines when
your Service terminates for this purpose. Any shares that are forfeited may be
returned to Treasury or cancelled at the Corporation’s discretion. Leaves of
Absence and Part-Time Work   

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Corporation in writing. Your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven days or
longer, then vesting will be suspended during the leave to the extent provided
for in the Corporation’s leave policy. Upon your



--------------------------------------------------------------------------------

  

return to active work, vesting will resume; however, unless otherwise provided
in the Corporation’s leave policy, you will not receive credit for any vesting
during the period of your leave.

 

If you and the Corporation agree to a reduction in your scheduled work hours,
then the Corporation reserves the right to modify the rate at which the shares
vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Corporation’s
policies for part-time or reduced work schedules or shall be pursuant to the
terms of an agreement between you and the Corporation pertaining to your reduced
work schedule.

The Corporation shall not be required to adjust any vesting schedule pursuant to
this subsection.

Stock Certificates    The certificates for Restricted Shares shall be held in
escrow by the Company or its agent. In addition to or in lieu of holding
certificates in escrow, the Company may have stamped on them a special legend
referring to the Company’s right of repurchase. As your vested percentage
increases, you may request (at reasonable intervals) that the Company release to
you a certificate for your vested shares without a repurchase right legend.
Voting Rights    You may vote your shares even before they vest. Withholding
Taxes    No stock certificates will be released to you unless you have made
acceptable arrangements to pay any withholding taxes that may be due as a result
of this award or the vesting of the shares. With the Company’s consent, these
arrangements may include (a) withholding shares of Company stock that otherwise
would be issued to you when they vest or (b) surrendering shares that you
previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the withholding taxes. Restrictions on
Resale    You agree not to sell any shares at a time when applicable laws,
regulations, Corporation trading policies (including the Corporation’s Insider
Trading Policy, a copy of which can be found on the Corporation’s intranet) or
an agreement between the Corporation and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Corporation may specify.

 

2



--------------------------------------------------------------------------------

No Retention Rights    Your award or this Agreement does not give you the right
to be employed or retained by the Corporation or a subsidiary of the Corporation
in any capacity. The Corporation and its subsidiaries reserve the right to
terminate your Service at any time, with or without cause. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Corporation
stock, the number of Restricted Shares that will vest in any future installments
will be adjusted accordingly. Applicable Law    This Agreement will be
interpreted and enforced with respect to issues of contract law under the laws
of the State of Texas and with respect to issues of corporation law under the
laws of the State of Delaware. The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Corporation’s intranet or by request to the Finance
Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Corporation regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

3